Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,900,844 (‘844). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same stress distribution measurement method.
Claims 2 and 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,900,844 in view of US 9,772,193 (Mendelson). 
Regarding claims 2 and 3, the ‘844 reference teaches a stress distribution measurement method but does not teach that the first sensing unit is a GPS sensor or a beacon sensor.
GPS and beacon sensors are conventional elements for detecting movement of an object such as a vehicle (see claim 17, which discloses GPS and a beacon sensor in claim 1) as disclosed by Mendelson. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention of ‘844 with a GPS or beacon sensor of Mendelson, as it would merely result in a simple substitution of one known element (generic movement sensor) for another (conventional GPS/beacon sensor) to yield predictable results.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Remote Non-Destructive Evaluation Technique using infrared thermography for fatigue cracks in steel bridges by Sakagami published April 13, 2015 (see IDS filed on December 17, 2020).
Regarding claim 1, Sakagami discloses a stress distribution measurement method of measuring stress distribution generated on a structural object including two support parts and a beam part  provided between the support parts (see figure 3, bridge including support parts are trough ribs and beam part is the asphalt pavement) when a moving object moves along the structural object (see page 775 discloses wheel loading with traffic on the bridge, thus a vehicle moves along the bridge), the method comprising: 
generating first data by sensing, through a first sensing unit, of the moving object moving between the support parts or an identification display object attached to the structural object (see figure 31(a) is an image of the bridge as a vehicle is moving or adding stress to the bridge, where the movement of the vehicle is captured or sensed); 
calculating, based on the first data, a movement duration in which the moving object moves between the support parts of the structural object (see figure 31(a) to 31(b) discloses that the stress occurs at .44s and .65 s thus the duration of the vehicle moving on the bridge is calculated); 
generating, as second image data, thermal image data in accordance with temperature at a surface of the beam part of the structural object by performing image capturing of the surface of the beam part through a second sensing unit (see figure 31(b) which is an image that is based on changes in temperature, see page 775, first column, first paragraph); 
calculating a temperature change amount based on a second data group corresponding to the movement duration in the second data (see page 775, first column, first paragraph, temperature change is detected using IR thermography continuously); and 
calculating a stress change amount based on the temperature change amount to calculate stress distribution generated on the surface of the beam part of the structural object based on the stress change amount (see figure 31 a to figure 31b, which shows the change in stress amount at a deck plate/rib of a bridge). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami in view of Mendelson.
Regarding claims 2 and 3, Sakagami discloses a stress distribution measurement method but does not teach that the first sensing unit is a GPS sensor or a beacon sensor.
GPS and beacon sensors are conventional elements for detecting movement of an object such as a vehicle (see claim 17, which discloses GPS and a beacon sensor in claim 1) as disclosed by Mendelson. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention of Sakagami with a GPS or beacon sensor of Mendelson, as it would merely result in a simple substitution of one known element (generic movement sensor) for another (conventional GPS/beacon sensor) to yield predictable results.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896